Citation Nr: 1234149	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-36 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to January 1953 and June 1954 to June 1957.  Records also show additional service with the Army National Guard. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in November 2010, August 2011, and December 2011 and is now ready for appellate review. 


FINDINGS OF FACT

1.  The nature of the Veteran's duties in service is consistent with acoustic trauma and current hearing loss disability and tinnitus are demonstrated.  

2. There is an approximate balance of the positive and negative evidence as to whether the Veteran has bilateral hearing loss and tinnitus as a result of service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, bilateral hearing loss and tinnitus were incurred in active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, the law provides that, where a Veteran served ninety days or more of active military service, and certain chronic diseases, including sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

To establish the existence of a current hearing loss disability for which service connection may be granted, at least one of the threshold pure tone levels at 500, 1000, 2000, 3000, or 4000 Hertz, must measure 40 decibels or greater; at least three of these five threshold levels must measure more than 25 decibels; or speech recognition using the Maryland CNC test must be lower than 94 percent.  38 C.F.R. § 3.385.  However, the Board notes that service department audiometric readings prior to October 31, 1967 must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  VA audiological examinations conducted in July 2008 and September 2011 reflect hearing thresholds reflective of bilateral hearing loss disability as defined by 38 C.F.R. § 3.385. 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence or correspondence pertinent to the matter at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

On entrance examination in April 1951, whispered voice testing was reported as 15/15 in each ear.  The Board notes a January 1953 audiological evaluation conducted at the time of discharge from the first period of active duty showed the following (after conversion to ISO units) pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15

5
LEFT
40
30
25

10

Hearing was also normal (whisper voice 15/15 in both ears) at the June 1957 examination conducted at separation from the Veteran's second period of service.  An audiological evaluation conducted in conjunction with the Veteran's duty with the National Guard in February 1978 did not demonstrate hearing loss, and the Veteran did not report having hearing loss on a medical history collected for National Guard Purposes in March 1983.  

At this point, the Board acknowledges the 40 hertz reading in the left ear at the January 1953 examination.  This is evidence of left ear hearing loss under the definition of hearing loss disability in 38 C.F.R. § 3.385.  The Board remanded the case to have an examiner address the significance of the 40 hertz reading.  The response was basically to the effect that the reading had no meaning since there were no prior audiological tests to compare it to.  The Board is unable to agree with the examiner's conclusion in this regard.   However, the subsequent February 1978 audiological exam did not show hearing loss in either year.  This does case some doubt on the accuracy of the January 1953 examination.  

The DD Forms 214 reflect duty during the Veteran's first period of active service in an artillery unit and as a Light Weapons Infantryman during his second period of service, and exposure to acoustic trauma during service has been presumed by the RO.  See November 2008 rating decision.  

Exposure to excessive acoustic trauma during service does not appear to have been conceded by the VA audiologists who rendered opinions in July 2008 and September 2011 finding that hearing loss and tinnitus were not the result of service.  More specifically, with respect to the nature of in-service acoustic trauma, the opinions were based a determination that the Veteran had military service in a radar division and "non combat" infantry, with no explicit indication that acoustic trauma during service was conceded.  The opinions were also based on the fact that hearing loss was normal at service separation, whether measured in ASA or ISO units (see January 2012 addendum); as indicated, this does not preclude a grant of service connection for hearing loss.  The opinions also referenced reported post military history of employment in a factory with no reported hearing protection.  (It was indicated in July 2008 that the Veteran worked at a Dupont corporation factory for 28 years in the maintenance department in proximity to a compressor unit and pumps.)  

With respect to tinnitus, the Veteran described his tinnitus as involving the right ear and being pulsatile in nature at both the July 2008 and September 2011 VA audiometric evaluations.  In addition to the reasons for finding hearing loss not to be the result of service, the examiners indicated that because the tinnitus was pulsatile in nature, this not consistent with sensorineural tinnitus.  Also relevant to the examiners was that fact that while all noise exposures were bilateral in nature, the Veteran's complaints of tinnitus were unilateral in nature.  

In contrast to the VA opinions, the conceded in-service acoustic trauma was explicitly accepted by the private audiologist who rendered an April 2009 opinion finding that both hearing loss and tinnitus were at as least as likely as not related to exposure to excessive noise during service given that both conditions "are known to be related to excessive noise exposure."  It was indicated in this opinion that while the Veteran worked with Dupont for 28 years as a mechanic, this was with the benefit of hearing protection.  Moreover, the Veteran is competent to assert that he has had problems with hearing and tinnitus since service and the Board finds these assertions to be credible given the nature of this service and the conceded in-service acoustic trauma.  Davidson, supra.  With respect to tinnitus, the Court has specifically found that this is a disorder capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  These credible and competent statements as to continuity of tinnitus and problems with hearing since service were not considered by the VA examiners who rendered the negative opinions.  

The Board is thus presented with both negative and positive medical evidence in this case.  To some extent, the negative opinions appear to be based on a partially inaccurate factual background.  Moreover, the 40 hertz reading in January 1953 is troublesome to the Board, and the examiner's apparent belief that this reading should be disregarded is also somewhat questionable.  After reviewing the totality of the evidence, the Board finds that the positive evidence is in a state of equipoise with the negative evidence on the question of whether the Veteran has bilateral hearing loss and tinnitus a result of service.  Accordingly and as unless the preponderance of the evidence is against a claim, it cannot be denied, service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 Gilbert, supra.

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations with respect to the claims for service connection for bilateral hearing loss and tinnitus since there is no detriment to the Veteran with respect to these claims as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran in connection with these claims are being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in June 2008, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grants of service connection herein. 



ORDER

Entitlement to service connection for bilateral hearing loss is warranted.  Entitlement to service connection for tinnitus is warranted.  The appeal is granted.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


